On January 23, 1948, an order was made authorizing the administrator to sell certain real property of decedent for purposes of distribution. On November 15, 1948, the administrator died without any proceedings ever having been taken under the order. On April 8, 1949, the administrator de bonis non filed a petition in a new proceeding to obtain an order authorizing the sale of the same real property for the same purposes as the order of January 23, 1948. This appeal is by the administrator de bonis non from an order of the Surrogate’s Court, Queens County, made December 27, 1949, dismissing the petition in the new proceeding on the ground that the order of January 23, 1948, is still effective and the relief sought by the present petition was unnecessary. Order of the Surrogate’s Court, Queens County, unanimously affirmed, without costs. Section 241 of the Surrogate’s Court Act requires that the administrator de bonis non proceed to complete all unfinished matters under the order of January 23, 1948, as the administrator might have completed them. It is only when the estate representative dies or is removed or disqualified before entry of the order authorizing a sale that a new proceeding is required. (Cf. Surrogate’s Ct. Act, § 233.) Present — Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ. [See post, p. 950.]